FILED: March 9, 2021
                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 18-2486


In re: DONALD J. TRUMP, President of the United States of America, in his
official capacity and in his individual capacity,

                        Petitioner.

------------------------------------------------------------

PROFESSOR CLARK D. CUNNINGHAM; PROFESSOR JESSE EGBERT,

                        Amici Curiae,

SCHOLAR SETH BARRETT TILLMAN; JUDICIAL EDUCATION PROJECT,

                        Amici Supporting Petitioner,

FORMER NATIONAL SECURITY OFFICIALS; COMMONWEALTH OF
VIRGINIA; THE NISKANEN CENTER; REPUBLICAN WOMEN FOR
PROGRESS; CHERI JACOBUS; TOM COLEMAN; EMIL H. FRANKEL; JOEL
SEARBY; ADMINISTRATIVE LAW, CONSTITUTIONAL LAW, AND
FEDERAL COURTS SCHOLARS; CERTAIN LEGAL HISTORIANS,

                        Amici Supporting Respondents.



                                                 ORDER


        The Supreme Court of the United States granted Donald J. Trump’s petition for a

writ of certiorari, vacated the judgment of this court, and remanded the case with

instructions to dismiss it as moot under United States v. Munsingwear, Inc., 340 U.S. 36
(1950). In obedience to the mandate of the Supreme Court, we remand this case to the

district court with instructions to dismiss the case as moot.

                                                         FOR THE COURT

                                                         /s/Patricia S. Connor
                                                                 Clerk